Exhibit 10.22
CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL TREATMENT REQUESTED: INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS
BEEN REQUESTED IS OMITTED AND IS NOTED WITH THREE ASTERISKS AS FOLLOWS***. AN
UNREDACTED VERSION OF THIS DOCUMENT HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND
EXCHANGE COMMISSION.
AMENDMENT
TO
EMPLOYMENT AGREEMENT
This Amendment (this “Amendment”), dated as of April 1, 2008, amends that
certain Employment Agreement (the “Employment Agreement”) made and entered into
on the 23rd day of April, 2007, by and between Globecomm Systems Inc., a
Delaware corporation with principal offices located at 45 Oser Avenue,
Hauppauge, N.Y. 11788 (the “Company”), and William Raney (the “Executive”).
WITNESSETH:
WHEREAS, since the Effective Date of the Employment Agreement, the Executive has
been a Vice President and the General Manager of the Subsidiary (all capitalized
terms not defined in this Amendment shall have the meanings ascribed to them in
the Employment Agreement);
WHEREAS, the Company wishes to promote the Executive to a executive officer
position within the Company and to expand his responsibilities; and
WHEREAS, as a result of such promotion and added responsibilities, the parties
hereto desire to amend the Employment Agreement in certain respects.
NOW, THEREFORE, the parties hereto hereby agree to amend the Employment
Agreement as follows:

1.   Position.       Section 1 of the Employment Agreement is hereby deleted and
replaced in full with the following:       “Effective April 1, 2008, the Company
hereby agrees to employ the Executive to serve in the role of Senior Vice
President, Corporate Sales & Marketing of the Company. The Executive accepts
such employment upon the terms and condition set forth herein, and further
agrees to perform to the best of his abilities the duties generally associated
with the position (including, but not limited to, leading the Company’s sales
and marketing organization (the “Organization”), refining the Organization to
meet the current goals of the Company, having responsibility for the performance
of the Organization and assuring that the structure of the Organization is
aligned with corporate goals to achieve the best possible results for the
Company), as well as other duties commensurate with his position as Senior Vice
President, Corporate Sales & Marketing as may be assigned by the President of
the Company. The Executive shall at all times during the Term, report directly
to the President of the Company. The Executive shall perform his duties
diligently and faithfully and shall devote his full business time and attention
to such duties. The Executive shall have the authority to address employment
issues involving the hiring and termination of employees, and the determination
of work locations, provided that any actions taken by the Executive are in line
with the

 



--------------------------------------------------------------------------------



 



    staffing budgets for that fiscal year, and are made with prior consultation
with, and are mutually agreed to by, the President and/or Chief Executive
Officer of the Company.”

2.   Term of Employment.       Section 2(a) of the Employment Agreement is
hereby deleted and replaced in full with the following Section 2:       “2. Term
of Employment. The term of Executive’s employment under this Agreement commenced
on April 30, 2007 (the ‘Effective Date’). Subject to the provisions of
Section 10 of this Agreement, the term of Executive’s employment hereunder shall
be for a term ending on June 30, 2010 (the ‘Term’). Thereafter, subject to the
provisions of Section 10 of this Agreement, the Term shall automatically renew
for successive one (1) year terms, unless either party shall have given written
notice to the other party, not less than ninety (90) days prior to the
expiration of any such Term that the Term will not be extended.”      
Section 2(b) of the Employment Agreement is hereby deleted.   3.   Compensation
and Benefits.

  a.   Salary. Effective July 1, 2008, the Executive’s Salary pursuant to the
Employment Agreement shall be increased to Two Hundred Fifty Thousand Dollars
($250,000).     b.   Bonus. Effective July 1, 2008, Section 3(b) of the
Employment Agreement shall be deleted and of no further force or effect. The
provisions of such Section shall be applied through June 30, 2008 and the Bonus
provided therein shall be prorated to take into account that the Bonus and base
targets will be calculated for six, rather than 12, months in calendar year
2008. From and after July 1, 2008, such section shall be superseded in full by
the following provisions:

  “(b)    Bonus.

  i.   Major Account Revenue Bonus. For each of the Company’s fiscal years
ending June 30, 2009 and June 30, 2010, the Executive shall receive a bonus
equal to (i) Two Hundred Thousand Dollars ($200,000) if the aggregate revenues
recognized by the Company from the ‘Identified Customers’ (as defined below)
during such fiscal year are equal to or in excess of 80% of the ‘Major Account
Target Revenues’ (as defined below) but are less than the ‘Major Account Target
Revenues’; (ii) Two Hundred Fifty Thousand Dollars ($250,000) if the aggregate
revenues recognized by the Company from the ‘Identified Customers’ during such
fiscal year are equal to or in excess of the ‘Major Account Target Revenues’ and
(ii) 3% of the aggregate revenues recognized by the Company from the ‘Identified
Customers’ during such fiscal year in excess of the ‘Major Account Target
Revenues’. Revenues will be recognized in the same manner as employed in
preparing the Company’s consolidated financial statements for such fiscal year,
and the Company’s

 



--------------------------------------------------------------------------------



 



      determination of such revenues will be binding and conclusive for the
purposes of this Agreement. The ‘Identified Customers’ shall mean *** and the
‘Major Accounts Target Revenues’ shall mean *** and *** for the fiscal years
ending June 30, 2009 and June 30, 2010, respectively. In the event that an
Identified Customer is replaced as the prime contractor with respect to a
contract that the Company currently serves as a subcontractor, and the Company
continues to serve as the subcontractor pursuant to substantially similar terms
under such contract with the replacement prime contractor, the revenues
generated from such contract shall be included in the calculation of the ‘Major
Accounts Target Revenues’ for the fiscal years ending June 30, 2009 and June 30,
2010, respectively. The defined term ‘Identified Customers’ may be amended from
time to time in order to account for certain trends in government policies and
changes in government administration. Any bonus earned pursuant to this clause
(i) shall be paid to the Executive within 60 days following the end of the
relevant fiscal year.     ii.   Bookings Target Bonus. For each of the Company’s
fiscal years ending June 30, 2009 and June 30, 2010, the Executive shall receive
a bonus equal to either 30% or 35% of the Salary, to the extent that ‘Total
Bookings’ (as defined below) exceed the amounts set forth below. For the fiscal
year ending June 30, 2009, if Total Bookings exceed the threshold (the “2009
Threshold”) approved by the Company’s Board of Directors but are less than 130%
of the 2009 Threshold, the bonus shall equal 30% of the Salary and if Total
Bookings equal or exceed the 2009 Threshold by 30% or more, the bonus shall
equal 35% of the Salary. For the fiscal year ending June 30, 2010, if Total
Bookings exceed the threshold (the “2010 Threshold”) approved by the Company’s
Board of Directors but are less than 130% of the 2010 Threshold, the bonus shall
equal 30% of the Salary and if Total Bookings equal or exceed the 2010 Threshold
by 30% or more, the bonus shall equal 35% of the Salary. The 2009 Threshold and
the 2010 Threshold, respectively, are referred to below as the ‘Minimum Total
Bookings Target’. If in either fiscal year, Total Bookings are less than the
Minimum Total Bookings Target but at least equal to 70% of such Minimum Total
Bookings Target, the Executive will receive a reduced bonus under this clause
(ii) equal to (1) 30% of Salary multiplied by (2) a fraction, the numerator of
which shall equal the excess of Total Bookings over 70% of the Minimum Total
Bookings Target and the denominator of which shall be 70% of the Minimum Total
Bookings Target. Total Bookings shall be determined in accordance with
management’s usual and customary practices in preparing financial information,
including bookings, for the Company’s Board of Directors, and shall exclude any
bookings attributable to acquisitions made by the Company after the Effective
Date. The determinations of Total Bookings shall be final and binding on the
Executive, absent manifest error. Any bonus earned pursuant to this clause
(ii) shall be paid to the Executive within 60 days following the end of the
relevant fiscal year. In addition, notwithstanding the above, the President and
Chief Executive Officer of the Company each reserve the right to adjust the
payment

- 2 -



--------------------------------------------------------------------------------



 



    of the bonus to the Executive if the Company does not meet its net income
target for a respective year.”

  c.   Stock Grants. Section 3(d) of the Employment Agreement is hereby deleted
and replaced in full with the following:

      “On the Effective Date, the Company granted the Executive 10,000
restricted shares of its common stock in accordance with the terms of the
Globecomm Systems Inc. 2006 Stock Incentive Plan, vesting over three years. The
Company hereby agrees to make the following additional grants of restricted
shares on the same terms:

  i.   On July 1, 2008, the Company shall grant to the Executive 15,000
restricted shares;     ii.   Within 60 days following the end of the Company’s
fiscal year ending June 30, 2009, the Company shall grant to the Executive
10,000 restricted shares if bookings to customers of Cachendo exceed *** during
such fiscal year, excluding bookings by the employees listed in Schedule A to
this Amendment (the ‘Excluded Employees’); and     iii.   Within 60 days
following the end of the Company’s fiscal year ending June 30, 2010, the Company
shall grant to the Executive 10,000 restricted shares if bookings to customers
of Cachendo exceed ***, excluding bookings by the Excluded Employees.”

- 3 -



--------------------------------------------------------------------------------



 



4.   Effect of this Amendment. As amended hereby, the Employment Agreement shall
remain in full force and effect.       IN WITNESS WHEREOF, the undersigned have
duly executed this Amendment as of the date first set forth above.

EXECUTIVE

          /s/ WILLIAM RANEY
 
    William Raney    
 
        GLOBECOMM SYSTEMS INC.    
 
       
By:
  /s/ KENNETH A. MILLER
 
   
Title:
  PRESIDENT    

- 4 -



--------------------------------------------------------------------------------



 



Schedule A
***

- 5 -